Citation Nr: 1107002	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include asthma.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 
1945, during World War II.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA), Portland, Oregon, Regional Office (RO), which inter 
alia denied service connection for asthma and entitlement to a 
TDIU.  The Veteran disagreed with such denials and subsequently 
perfected an appeal.   

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks service connection for asthma.  He also seeks 
entitlement to a TDIU.  Although the Board regrets the delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's service connection claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

Initially, the Board notes that the Veteran's service treatment 
records (STRs) are largely unavailable.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 
215 (2005) (where the Court held that VA has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the- doubt rule).

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires credible and competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, with regard to the first element of a service 
connection claim, the Veteran is currently variously diagnosed 
with asthma and possible chronic obstructive pulmonary disease 
(COPD).  See February 2005 Private Treatment Report from Dr. F. 
Mahmood; August 2008 Private Treatment Letter from Dr. F. 
Mahmood.

Further, the Veteran claims he was exposed to dust, exhaust 
fumes, and other respiratory hazards during his service in 
Europe.  See November 2006 "Veteran's Application for 
Compensation and/or Pension," VA Form 21-526; October 2009 Hand-
Written Statement from the Veteran; December 2010 Board Hearing 
Transcript.  His DD-214 reveals that his military occupational 
specialty was a reconnaissance car commander, and he participated 
in battles and campaigns in Normandy, Northern France, Ardennes, 
Rhineland, and Central Europe.  The Board finds the Veteran's 
statements regarding in-service exposure to dust, exhaust fumes, 
and other respiratory hazards while serving as a reconnaissance 
car commander in Europe consistent and credible with such 
service.  He also reported continuity of breathing problems since 
his exposure to dust, exhaust fumes, and other respiratory 
hazards in-service.  See October 2009 Hand-Written Statement from 
the Veteran; December 2010 Board Hearing Transcript.      

As a medical opinion regarding whether the Veteran's asthma 
disability is related to his service is not of record and has not 
been obtained, the Board finds that a remand is required to 
obtain such opinion.  Based on the foregoing, a VA examination is 
necessary to ascertain whether the respiratory disability, to 
include asthma, is related to his period of active service, to 
specifically include an in-service exposure to dust, exhaust 
fumes, and other respiratory hazards while serving in Europe.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010).  

In addition, the Veteran's remaining claim, that of entitlement 
to a TDIU, is found to be inextricably intertwined with the issue 
remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered).  
Thus, action on the TDIU claim is deferred pending resolution of 
the service connection claim for asthma.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
1.  The Veteran should be provided a VA 
examination regarding the nature and 
etiology of his respiratory disability, to 
include asthma.  All indicated tests and 
studies, to include pulmonary function 
testing, should be accomplished and the 
findings then reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current respiratory disability, to 
include asthma, is related to the 
Veteran's service, specifically his 
credible statements of in-service exposure 
to dust, exhaust fumes, and other 
respiratory hazards while serving as a 
reconnaissance car commander in Europe.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
a respiratory disability, to include 
asthma, and TDIU claim, taking into 
account any newly obtained evidence.  If 
the claims remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case as to 
the issues remaining on 


appeal, and afforded a reasonable period 
of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



